Citation Nr: 0215682	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant's income is excessive for purposes of 
entitlement to Department of Veterans Affairs (VA) improved 
death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  He died in March 1994.  The appellant is his 
widow.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 determination by a VA Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2000, a statement of the 
case was issued in September 2000, and a substantive appeal 
was received in October 2000.  In her substantive appeal, the 
appellant initially requested a Board hearing; however, in 
December 2000, the appellant withdrew in writing her request 
for a Board hearing and requested a RO hearing instead.  In 
July 2001, the appellant was afforded a conference with a 
Decision Review Officer in lieu of an RO hearing. 


FINDINGS OF FACT

1.  The veteran died in March 1994.

2.  The appellant's countable annualized income exceeds the 
maximum annual income of $6,026 effective December 1, 1999; 
$6,237 effective December 1, 2000, and $6,407 effective 
December 1, 2001, for death pension benefits for a surviving 
spouse with no dependents.  



CONCLUSION OF LAW

The appellant's countable annualized income is excessive for 
purposes of eligibility for VA improved death pension 
benefits.  38 U.S.C.A. §§ 1503, 1541, 1542, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice-connected) death pension benefits if (1) 
the veteran served 90 days or more during a period of war, or 
at the time of death, was receiving or entitled to receive 
compensation for a service-connected disability; and (2) the 
surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274 and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. § 1521(j), 1541; 
38 C.F.R. § 3.3(b)(4).

Improved death pension benefits are available at the maximum 
annual rate prescribed by law, but must be reduced by the 
amount of annual income received by the surviving spouse and 
any dependent children.  38 U.S.C.A. § 1541(b); 38 C.F.R. 
§§ 3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which they were received 
unless specifically excluded.  See 38 C.F.R. § 3.271(a).

Regulations also provide specific exclusions from countable 
income for the purpose of determining entitlement to improved 
death pension benefits.  38 C.F.R. § 3.272.  Unreimbursed 
medical expenses will be excluded from the surviving spouse's 
income when all of the following requirements are met: (1) 
They were or will be paid by a surviving spouse for medical 
expenses of the spouse, children, parents and other relatives 
for whom there is a moral or legal obligation of support; (2) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the spouse's household; 
and (3) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(g).  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents is $5,884 effective 
December 1, 1998; $6,026 effective December 1, 1999; $6,237 
effective December 1, 2000, and $6,407 effective December 1, 
2001.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, 
Appendix B.  

The appellant filed her claim for improved death pension 
benefits in May 2000.  At that time she indicated a monthly 
income of $778.00 from the Social Security Administration.  
Her claim reflects that she has no dependents.  She also 
submitted a copy of a letter she had received from the Social 
Security Administration indicating that her monthly benefit 
in the year 2000 would be $776.00.  In a May 2000 letter to 
the appellant, the RO denied entitlement to improved death 
pension benefits on the basis that the appellant's yearly 
income exceeded the limit set by law of $6,026 for a 
surviving spouse.  It was noted that her yearly income had 
been calculated as $9,339 based on income received from 
Social Security benefits.  

The appellant submitted copies of billing statements for 
water, a cellular phone, as, and electricity.  She also 
submitted a copy of one prescription bill totaling $10.69.  A 
statement from a friend indicates that she transported the 
appellant to her doctor appointments and the appellant paid 
her $20.00 per appointment.  A pharmacy statement for the 
period from June 1999 through December 1999 indicates that 
the appellant paid $33.68 for three prescriptions.  A 
pharmacy statement for the period from January 2000 through 
June 2000 demonstrates that the appellant paid $64.06 for 
four prescriptions.  

A June 2000 statement from the appellant's physician 
indicates that she is disabled from work and under his care 
for various ailments.  

In a March 2001 letter, the RO informed the appellant that 
although she did not indicate how often she had a doctor's 
appointment, they had estimated one visit per week at $20 per 
visit for transportation.  The RO also noted that they had 
calculated her monthly prescription cost as $143 per month.  
The RO informed the appellant that even with those expenses, 
her income exceeded the allowable pension limits for VA 
purposes.  

A May 2001 statement from the Social Security Administration 
indicates that the appellant would be entitled to receive 
Medicare hospital and medical insurance beginning June 2001.  
It was noted that she would receive $713 per month and that 
the monthly premium for her supplemental medical insurance 
was $50.00 and would be taken out of her monthly checks 
beginning June 1, 2001.  A July 2001 statement from the 
Social Security Administration indicates that beginning July 
2001, the appellant's monthly benefit would be $754 ($804.70 
minus $50.00 for insurance premiums).  

Following a thorough review of the record, the Board is 
compelled to conclude that the appellant's annual income, 
which is not excludable income under 38 C.F.R. § 3.272, is 
excessive for the receipt of improved death pension benefits.  
The evidence demonstrates that the appellant's countable 
annual income has exceeded the maximum annual rate of $6026 
effective December 1, 1999; $6237 effective December 1, 2000; 
and $6407 effective December 1, 2001.  The Board notes that 
at her July 2001 conference with a Decision Review Officer, 
the appellant indicated that she would provide VA with a 
consolidated statement of her monthly medical expenses.  
However, no such information has been received by VA at this 
time.  Thus, the Board must rely upon the evidence presented, 
which does not show that the appellant's excludable medical 
expenses (calculated by the RO as totaling $2542) are 
sufficient to reduce her income below the maximum annual rate 
for receipt of benefits.  

The Board notes that there is no evidence to the effect that 
the appellant's income is significantly less than she 
reported or that her unreimbursed medical expenses were more 
than reported.  Thus, although sympathetic to the appellant's 
claim, the Board concludes that the appellant's countable 
annualized income is excessive for purposes of eligibility 
for VA improved death pension benefits.  The Board notes that 
if significant changes arise in her countable income, the 
appellant may again submit a claim, with updated income 
information, in an effort to receive VA pension benefits.  

Veterans Claims Assistance Act of 2000

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

